Exhibit 99.5 (Text of graph posted to Ashland Inc.'s website concerning Ashland Hercules Water Technologies sales) Monthly Sales ($ inmillions)* 2006 2007 2008 2009 2010 January 32.6 66.8 73.7 147.3 146.4 February 33.6 61.3 71.5 144.1 March 33.9 61.5 72.3 141.3 April 36.8 66.0 82.9 145.8 May 34.2 67.7 76.9 141.5 June 42.1 67.1 84.5 148.8 July 60.9 68.0 81.8 159.7 August 64.2 96.8 68.3 151.3 September 66.2 84.0 75.6 153.6 October 58.9 70.8 71.1 148.2 November 57.1 69.3 107.9 150.3 December 62.6 65.4 139.4 144.8 12 Month Rolling Average ($inmillions)* 2006 2007 2008 2009 2010 January 33.2 51.4 71.0 89.9 148.1 February 33.5 53.8 71.8 96.0 March 33.5 56.1 72.7 101.8 April 33.8 58.5 74.1 107.0 May 33.9 61.3 74.9 112.4 June 34.6 63.4 76.3 117.7 July 36.9 64.0 77.5 124.2 August 39.3 66.7 75.1 131.1 September 41.8 68.2 74.4 137.7 October 44.0 69.1 74.4 144.2 November 46.1 70.2 77.7 147.6 December 48.6 70.4 83.8 148.1 *NOTE: Information from October 2008 and prior does not include the Paper Technologies and Ventures operations of Hercules acquired on November 13, 2008. August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website. In May 2006 Ashland acquired the water treatment business of Degussa AG.
